DETAILED ACTION
This is a first action on the merits, in response to the claims received 3/13/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 3/13/2020 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al, (Wojcik), (USNO.2013/0314030) in view Johnson et al, (USNO.2018/0302507).
 	As for claim 1, Wojcik disclose and shows in Figs. (1-2) a method for charging an accessory comprising: coupling a port of the accessory to a first connector of a charging device; coupling a port of a phone to a second connector of the charging device; wherein the port of the phone is a lightning port; and wherein the first connector is compatible with an accessory (par.[0036-0037,0163]).
Wojcik discloses all limitations, but differs from the claimed invention because he does not explicitly disclose transferring power from a battery of the phone to a battery of the accessory via the charging device.
Johnson discloses and shows in Fig. 6 transferring power from a battery of the phone to a battery of the accessory via the charging device (par.[0074])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Wojcik by transferring power from a battery of the phone to a battery of the accessory via the charging device (par.[0026]), as taught by Johnson.
Wojcik in combination with Johnson discloses the claimed invention except for accessory is an electronic cigarette. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have an accessory as an electronic cigarette for advantages such as broadening a practical use of the device.
As for claims 2,11, and 17, Wojcik disclose and shows in Figs. (1-2) port of the accessory is on one of: the electronic cigarette; an electronic cigarette pod holder for the electronic cigarette; and an electronic cigarette battery of the electronic cigarette. 
 	As for claim 3, Wojcik in combination with Johnson discloses driving pins of the port of the phone, using the second connector of the charging device, to trigger a communication protocol at the port of the phone; providing, from the phone, one of a set voltage or set current to the first connector in accordance with the communication protocol; and wherein power is transferred from the battery of the phone to the battery of the accessory via the providing of the set voltage or set current.
 	As for claim 4, Wojcik in combination with Johnson discloses driving pins of the port of the phone, using the second connector of the charging device, to trigger a communication protocol at the port of the phone; providing, from the phone, one of a set voltage or set current to the first connector in accordance with the communication protocol; and wherein providing the set voltage or set current transfers power from the battery of the phone to the battery of the accessory.
 	As for claim 5, Wojcik in combination with Johnson discloses the communication protocol is a universal serial bus on the go protocol.
 	As for claim 6, Wojcik in combination with Johnson discloses instantiating an application on the phone which maintains compliance with the communication protocol at the first connector.
As for claim 7, Wojcik in combination with Johnson discloses the charging device consists essentially of the first connector, the second connector, and a sheathed wire.
As for claim 8, Wojcik in combination with Johnson discloses the charging device comprises a holder for the accessory, a clamp, the first connector, the second connector, and a wire.
	As for claim 9, Wojcik in combination with Johnson discloses the communication protocol requires a set voltage of less than five volts and an accompanying maximum current of less than 200 mA.
 	As for claim 10, Wojcik disclose and shows in Figs. (1-2) a device for charging an accessory comprising: a holder for the accessory; a first charging connector located in the holder and compatible with a port of the accessory; a clamp connected to the holder and configured to connect to at least two sides of a phone; a second charging connector compatible with a port of the phone (par.[0036-0037,0163]).
Wojcik discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a wire coupling the first charging connector to the second charging connector
Johnson discloses and shows in Fig. 6 a wire coupling the first charging connector to the second charging connector (par.[0074])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Wojcik by using a wire (par.[0026]), as taught by Johnson.

As for claim 12, Wojcik in combination with Johnson discloses power is transferred from a battery of the phone to a battery of the accessory via the device
As for claim 13, Wojcik in combination with Johnson discloses the port of the phone is one of a lightning port, a USB-C port, and a Micro USB port; and the port of the phone is used for one or more of: transferring information; receiving power to charge an internal battery and charging an external battery.
As for claims 14 and 18, Wojcik in combination with Johnson discloses the device includes an authorization chip to authorize interaction with the port of the phone.

As for claim 15, Wojcik in combination with Johnson discloses the first charging connector is connected to the port of the accessory; the second charging connector is connected to the port of the phone; wherein connection of the first charging connector charging connector and the second charging connector allows a power flow from the second charging connector to the first charging connector; and wherein a power regulator is used to control the power flow between the first charging connector and the second charging connector
 	As for claim 16, Wojcik disclose and shows in Figs. (1-2) a device for charging an electronic cigarette comprising: a first connector compatible with a port; a second connector compatible with a lightning port of a phone; and a wire coupling the first (par.[0036-0037,0163]). 
 	Wojcik discloses all limitations, but differs from the claimed invention because he does not explicitly disclose configured to draw power from a battery of the phone to a battery 
Johnson discloses and shows in Fig. 6 configured to draw power from a battery of the phone to a battery (par.[0074])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Wojcik by configuring to draw power from a battery of the phone to a battery for advantages such as providing the ability to conveniently share power (par.[0026]), as taught by Johnson.

 	Wojcik in combination with Johnson discloses the claimed invention except for accessory is an electronic cigarette. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have an accessory as an electronic cigarette for advantages such as broadening a practical use of the device.
As for claim 19, Wojcik in combination with Johnson discloses first connector is connected to the port of the electronic cigarette; the second connector is connected to the lightning port of the phone; wherein connection of the first connector and the second connector allows a power flow from the second connector to the first connector; and wherein a power regulator is used to control the power flow between the first connector and the second connector
As for claim 20, Wojcik in combination with Johnson discloses lightning port is used for one or more of: transferring information; receiving power to charge an internal battery and charging an external battery 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859